The first count of the indictment, under which this defendant was convicted, charged that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, contrary to law.
During the trial of this case several objections were interposed, but no exceptions were reserved to the rulings of the court, except in one instance, and that exception is without merit.
But one question is presented: The refusal of the affirmative charge requested in writing by defendant.
The undisputed testimony in this case shows that the defendant was found by the state witness alone at a still in Chambers county within the time covered by the indictment; that in addition to a complete still there was also about 60 gallons of beer, which, in the language of witness J.W. Lane, contained alcohol, the witness stating, "I would say that the condition of the beer was ripe. I drank some of it. It had alcohol in it." There was testimony showing that the officers were hidden near the still, which had been discovered by them, and, after waiting and watching for about two hours, they saw *Page 8 
the defendant go to the still, coming from the direction of his home. That he carried to the still a lot of "kindling" in a sack, and also some empty containers, and that he was in the act of making a fire under the still when the officers approached and arrested him. These facts, together with others of similar import, we think, made a question for the determination of the jury, and under these facts the defendant was not entitled to the general affirmative charge. If the beer in question contained alcohol, and as to this proposition the evidence was not in conflict, and if the defendant made that beer, his acts in so doing came within the terms of the statute which prohibits the distilling, making, or manufacturing any alcoholic, spirituous, malted, or mixed liquors or beverages, any part of which is alcohol, and the terms of this statute are violated, if the liquor or beverage so made or manufactured contains alcohol, even though such liquor or beverage was not made by the process of distilling. It is sufficient if such liquor or beverage is made or manufactured in any manner, and the state is not required to show that such liquor or beverage, a part of which is alcohol, was actually distilled into whisky or other spirituous liquor or beverage. Floyd v. State, 18 Ala. App. 647,94 So. 192.
The defendant was present and alone at the still. There was testimony tending to show possession or ownership by defendant, and that he was exercising superintendence and control thereof. As to whether the testimony introduced upon the trial of this case was sufficient to meet the burden of proof always necessary in the trial of a criminal case, this was a question for the jury. Unquestionably there was some testimony showing or tending to show the guilt of the defendant as charged in count 1 of the indictment; this being true, the court would not be authorized to direct the verdict, for the general rule is that the affirmative charge should never be given when there is any evidence, however weak and inconclusive it may be, tending to make a case against the party who asks it. Lee v. State,18 Ala. App. 566, 93 So. 59; Anderson v. State, 18 Ala. App. 585,93 So. 279.
No error appearing in any ruling of the court which is presented for our consideration, and the record being also free from error, the judgment of the circuit court of Chambers county is affirmed.
Affirmed.